Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.  Applicant main argument is that the applied prior art to Macadaan does not teach the claim 1 limitation, “matching automatically information that is within a plurality of computer-implemented content objects, wherein the matching is performed by application of a computer-implemented neural network”, Applicant essentially requiring importation of what is described concerning this limitation from the specification.  Under the broadest reasonable interpretation of the claims, Applicant’s arguments are not commensurate with the scope of the claims as explained below.
On pages 7-8 of the Applicant’s Remarks section, Applicant cites relevant paragraphs of Macadaan to summarize the mechanism of matching of user profiles with content profiles performed by Macadaan, namely, a by neural network through vector-based, mathematical evaluation, performs the matching.  
Examiner acknowledges and agrees with this.  As pointed out in the Non-Final Office Action filed on 5/31/2022 in the mapping for the claim limitation at issue, Macadaan teaches that each content item, construed as the “content object” (such as articles, documents, images, etc. (¶126)), can be assigned/represented by a content profile that consists of a feature vector and/or an interest vector (fig. 11-12 and ¶121-124).  Users each have a user profile  assigned/representing the user, that consist of feature vector(s) and/or interest vector(s) (¶126).   A neural network can then be used as a ranking engine that “use the profiles for users to identify one or more content items that the user would likely be interested” (¶126), which necessitates vector-based evaluation. 
On page 8, last paragraph of Applicant’s Remarks section, Applicant argues that the matching as taught by Applicant’s specification does not user vectors or vector operations in the matching performed by the neural network, Applicant stating: “In contrast, Applicant’s claim 1 recites the functionally different operation of matching information that is within content objects by applying a neural network and content objects are specifically distinguished from vectors and operations in Applicant’s specification”.  
Examiner disagrees that vectors and vector operations are precluded from the matching performed by the neural network.  First, the only mention of “neural network” anywhere in the specification besides the Title, is on page 18, third paragraph, which states: “In some embodiments one or more topics 710t and/or relationship indicators 718 may be generated automatically by evaluating candidate clusters of content objects 710c based on behavioral information 920 and/or the matching of information within the content objects 710c, wherein the matching is performed, for example, through probabilistic, statistical, and/or neural network techniques”.  There does not appear to be any other description in the specification on how to computationally realize a neural network to perform the “matching of information within the content objects 710c”, Applicant appearing to rely on one or ordinary skill in the art to work out the details as to how to computationally realize the claimed neural network.  One of ordinary skill in the art in implementing neural networks would know that neural networks are fundamentally a mathematical construct, i.e., there are mathematical equations governing fundamental aspects of neural networks such as forward propagation, backpropagation and optimization.  One or ordinary skill in the art would also know that to actually implement neural networks, vectorization is widely adopted in order to transform features of interest taken from an input dataset into something that is interpretable and processable by a computational neural network, e.g., the well-known terms within neural networking arts of ‘input vectors’, ‘feature vectors’, ‘output vectors’, etc.   Therefore, without any specificity or guidance in Applicant’s disclosure into how to actually implement matching of content objects in neural network, especially when Applicant is declaring the matching is without the use of vectorization, one cannot preclude interpretation of the claim limitation at issue from the use of vectors and/or vector-based operations when vectorization is such a widely known and adopted practice when implementing neural networks.  
It should be further noted that Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed inventions when the enabling knowledge is not known in the art.  In other words, if implementing the matching of content objects using a neural network without use of vectors is indeed a novel aspect of the claimed invention, then Applicant needs to disclose how to do so without the use of vectors as Applicant is declaring in Applicant Remarks.  As provided in MPEP 2161.01(III) (with emphasis added):  
The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) ("ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification."); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) ("Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent."). The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 ("[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’") (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005).  

On page 8, last paragraph and carried into page 9 of Applicant’s arguments, Applicant points to page 12 of the specification to define what a “content object” is and to distinguish them from vectors.  However, on page 12, “content objects” are broadly described, does not appear definitive, nor does it preclude vectors.  Specifically, page 12, lines 10-15, states: “Content objects 710c, as shown in Figure 4C, are encapsulations that optionally contain meta-information 712c and relationships to other objects 710 (not shown). Additionally, content objects 710c may include either an embedded pointer to information or the information 714 itself (hereinafter, "information 714"). The referenced information 714 may include files, text, documents, articles, images, audio, video, multi-media, software applications and electronic or magnetic media or signals”. 
From this general description of “content objects”, the only requirement appears to be that content objects are simply some form of representation of the content, e.g., information (note the use of open-ended language in the description of content objects, including “optionally contain metadata” and “may include…the information 714 itself”).  Taken as plain meaning, encapsulation is simply some representation of the ‘information’ itself.  For instance, when input data such as an image or a document is fed into a neural network for processing, one of ordinary skill in the art would know that the information/content itself is commonly featurized and converted into a format interpretable by the neural network, e.g., feature vectors.  Features vectors are encapsulations of the content, therefore within scope of “content objects” described in the specification.  When the information is an image, one of ordinary skill in the art would know that a neural network is usually not loading in and comparing every single individual pixel of the image, but rather, the image is featurized for features of interest in the image, and those features are transformed into feature vectors for input and processing by the neural network.  Similarly for documents, the neural network is not comparing every single word in the documents, but rather the documents are featurized for features of interest and transformed into feature vectors for input and processing by the neural network.  The applied prior art to Macadaan teaches exactly that and anticipates the notion of encapsulation of content by representing the content as vectors.  For example, if the content is an article, significant words in the article are determined and corresponding feature and interest vectors are created (¶107).  For other content types, such as images, encapsulation in the form of feature and interest vectors of the images are similarly performed (¶126).  These vectors can then be evaluated by a neural network to recommend content to the user (¶126).    
Applicant’s argues (page 8, last paragraph and into page 9), that “In contrast, Applicant’s claim 1 recites the functionally different operation of matching information that is within content objects by applying a neural network, and content objects are specifically distinguished from vectors and vector operations in Applicant Specification…it is submitted that PHOSITA  would readily distinguish content such as a text and images from vectors in view of Applicant’s Specification”.  Applicant further emphasizes this (page 9) by stating: “it is submitted that the subject claim 1 limitation is distinguished from Macadaan in two ways.  First the application of neural networks is with respect to fundamentally different inputs: specific mathematical constructs, vectors, in the case of Macadaan versus content such as text and images in the case of the subject limitation in claim 1…”.   By making these arguments, Applicant is apparently asserting that the content itself, i.e., raw images or raw text document files, are somehow wholly ingested and compared by the neural network without featurization or vectorization.  However, there is no description or guidance in the specification as how to do this.  The fact that Applicant is submitting to and invoking “PHOSITA” in the Remarks to implement the claimed neural network, PHOSITA would know that featurization and vectorization are standard practices in implementing neural networks.  Thus, without further details into alternative methods to ingesting content for processing by a neural network, vectorization cannot be precluded under the broadest reasonable interpretation of the claim limitation at issue.  Again, per MPEP 2161.01(III), Applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed inventions when the enabling knowledge is not known in the art.   Applicant is declaring that content can be matched by a neural network without vectorization, appearing to be a novel aspect of the claimed invention which does not appear obvious as to how implement, therefore needing further detail in the specification. 
On page 9 of Remarks, Applicant points to pg. 18, lines 19-24 of the specification to assert that the disclosure distinguishes between two distinct methods of generating relations indicators, one that can be vector-based through user behavior information, while the other is through matching information within content objects using a neural network without the use of vectors.      
   Applicant’s arguments appears premised on the neural networks not being vector-based.  Examiner’s above rebuttal to Applicant’s arguments above is applicable again here.  Furthermore, in terms of Macadaan having two distinct steps of “matching” and “evaluating”, as the mappings to claim 1 limitations in the Non-Final Office Action provide (see pgs. 3-4), Macadaan performs “matching” of user profile vectors to content vectors using the neural network, in addition to “evaluating” content with regard to establishing a user profile being based on user behavior information such as past searches, past browsing history, past purchases, etc.  This sufficiently disclose two distinct steps to anticipate the corresponding claim limitations.
On page 10 of the Remarks, Applicant appears to argue claims 2 and 3 further confirms Applicant’s previous arguments that content itself is used rather than some other representation of content.  Examiner’s above rebuttal regarding the lack of disclosure in how content can be ingested in whole and without vectorization, to be processed by a neural network, is applicable again here. 
	Applicant further argues on page 10 that Examiner’s Office Action cites Macadaan as the text and image outputs rather than inputs.  Examiner disagrees.  Examiner mapping to Macadaan is merely trying to show that the content can be text (claim 2) or images (claim 3), where text or image recommendations that are output to the user are clearly based on the neural network matching of corresponding input vectors from source input content, e.g., input text and images, to the user profile vector. 
Overall, Applicant’s Remarks are not commensurate with the scope of the claims, requiring a particular interpretation and importation of language from the specification as well as importation of the notion of non-vector based neural networks not defined in the specification nor claimed.  It should be noted that the Examiner reads the claims as they are presented under the broadest reasonable interpretation of the claim in light of the specification but should not to read limitations of the specification into the claim.  "Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure”. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  “Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims.” See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975).  MPEP 2111.01(II).  
Applicant applies the arguments for claim 1 to the other remaining claims.  Examiner’s rebuttal is similarly applicable in the same manner. 
The 35 U.S.C. §102(b) rejection is maintained and repeated below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. Pub. No. 2008/0209343 to Macadaan et al. (hereinafter Macadaan).
Per claim 1, Macadaan discloses a computer-implemented method (see figures), comprising: matching automatically information that is within a plurality of computers implemented content objects (figs. 10-11 and ¶98…personalizing content for a user by automatically matching between a user profile and content profiles, the content being content objects;  figs. 11-12 and ¶121-124…for each content object, a content profile consisting of a feature vector and an interest vector is generated (example representation shown in fig. 12); figs. 13-17 and ¶125-126 and 138-145…a user profile is generated based on user’s behavior/history in what content items user has viewed, the user profile generally comprising long feature vectors and/or short feature vector(s), where the ranking engine 1005 performs matching/personalization of user with the content objects based on measuring distance between user profile and content object profiles), wherein the matching is performed by application of a computer-implemented neural network (¶126…”The ranking engine may use the profiles for users to identify one or more content items that the user would likely be interested in reading. Various algorithms can be used by ranking engine 1005 such as…neural network techniques”); 
evaluating automatically the plurality of computer-implemented content objects (fig. 1:104…content objects are provided as a series of images 104, containing recommended content objects evaluated to be relevant for the user), wherein the evaluating is based upon user behavioral information (¶54…images 104 are content objects that are evaluated as relevant to the user based on user behavioral information, “The images 104 may also be selected based on past searches, past browsing history, past purchases, and the like, previously performed by the user”; ¶60,131…content objects evaluated for display are based on features/interests pertinent to user profile, where the features/interests of the user profile can be obtained by user behavior passively/automatically monitored and evaluated, ”Indirect or passive methods of identifying features/interests occur when the profile expresses interest (or disinterest) in other entities, such that the interests of the selected entity are added to the dynamic profile. Passive techniques include monitoring the behavior of a dynamic entity without requiring the dynamic entity to actively provide information to the profile updater, such as monitoring searches, clicks, articles accessed by a dynamic entity, etc. With passive, the user does not do anything to personalize and passive feedback is generally positive”); 
generating automatically a plurality of computer-implemented topics (¶147…user’s profile, which can consist of both a long term and short term profile, can include a plurality of features, with each feature having a topic, hence having a plurality of topics, “a profile can include a number of features, with each feature being associated with a channel or topic”; ¶147…example topics automatically generated for a particular user are “Sports, Cars, Entertainment, News”) in accordance with the matching of the information and the evaluating of the plurality of computer-implemented content objects (¶138-158…features/topics included in user’s profile (both long and short term profiles) are generated/updated/modified by user interaction with recommended content objects over time, the recommended content objects being matched to user by the ranking engine and evaluated as relevant based on historical user behavior information);
generating automatically affinities among the computer-implemented topics (figs. 13-14:1402-1408…a level of importance is generated and assigned to each feature/topic, the level of importance being an affinity of the user to a particular topic, expressed as a weight percentage) in accordance with the matching of the information and the evaluating of the plurality of computer-implemented content objects (figs. 13-14 and ¶138-158…features/topics included in user’s profile (both long and short term profiles) and their associated user affinities, are dynamically generated/updated/modified by user interaction with recommended content objects over time, the recommended content objects being matched to user by the ranking engine and evaluated as relevant based on historical user behavior information; figs 13-14…level of importance, e.g., affinities, are modified based on user interactions/behavior with content objects); and 
generating automatically a recommendation for delivery to a user (figs. 6A-6B and ¶82-86…profile image cloud 200 contains a series of images automatically delivered to user representative of recommended content objects based on user profile at a particular point in time, which can dynamically change/update based on changes in user profile), wherein the recommendation is based on the plurality of computer-implemented topics (¶82…”a profile image cloud visually represents information about the user in the form of images in a manner that a user or other third party can easily comprehend the images. Such user information that can be visually represented by an image cloud includes information about topics or categories…or any other interest that can be visually depicted”; ¶83…images in profile image cloud are interactive, user selecting images will bring up relevant content objects for user to peruse) and the affinities among the computer-implemented topics (¶85…size of each of the series of images displayed in profile image cloud 200 can vary based on levels of interest, e.g., affinities among the topics, such that a larger sizing reflects greater interest and a smaller sizing reflects less interest).
Per claim 2, Macadaan discloses claim 1, further disclosing matching automatically the information that is within the plurality of computer-implemented content objects, wherein the information comprises text (¶62…”Recommendation page 106 may also include recommendations in the form of text recommendations”; ¶143…”search engine can provide content based on user’s long term/short term profiles including web pages, images, video, RSS articles, advertising”). 
Per claim 3, Macadaan discloses claim 1, further disclosing matching automatically the information that is within a plurality of computer-implemented content objects, wherein the information comprises images (¶62…”Text recommendations 118 include feed content related to the topics or personalities that may or may not be linked to images displayed in the recommendation image cloud 114. Selecting a text recommendation may provide various types of feed content, such as, but not limited to, articles, web pages, video clips, audio clips, images, and the like.”; ¶143…”search engine can provide content based on user’s long term/short term profiles including web pages, images, video, RSS articles, advertising”).
Per claim 4, Macadaan discloses claim 1, further disclosing matching automatically the information that is within the plurality of computer-implemented content objects, wherein the matching is based upon an inference of an expertise level (¶161-163…when user has a new interest that is not user’s long term profile, the interest is matched with a third party who has built up an expertise in the user’s new interest, such that the third party expert’s long term profile may be used to generate/match content with user new interest).
Per claim 5, Macadaan discloses claim 1, further disclosing evaluating automatically the plurality of computer-implemented content objects, wherein the evaluating is based upon an expertise level that is inferred from the user behavioral information (¶161…when user has a new interest, e.g., inferred from user’s interaction behavior, that does not comport with user’s long term profile, e.g., user has little to no expertise level in the new interest, then content objects are evaluated from a third party with high expertise level in the new interest of the user, such that the content objects are matched and recommended to the user associated with the new interest).
Per claim 6, Macadaan discloses claim 1, further disclosing generating automatically the recommendation for delivery to the user, wherein the recommendation is further based on affinities among the plurality of the computer-implemented topics and the plurality of content objects (figs. 6A and ¶82…series of images displayed representative of content recommendations based on user profile/interest in particular topics;  ¶85…size of each of the series of images representative of a plurality of topics, displayed in profile image cloud 200 can vary based on levels of interest, e.g., plurality of affinities among the plurality of topics, such that a larger sizing reflects greater interest and a smaller sizing reflects less interest).
Per claim 7, Macadaan discloses claim 1, further disclosing generating a communication that comprises an explanation for the recommendation (fig. 2A:117 and ¶63…when user hovers over one of the recommended image 115, a user interest icon 117 is displayed giving a brief abstract of the content associated with image 115, this being construed as an explanation for the recommended image), wherein the explanation references an expertise level (figs. 16-17…recommended image can be generated based on a third party with high expertise level associated with the content object that is being recommended to the user, hence a corresponding interest icon 117 is referencing the content object from the third party expert). 
Claims 8, 9, 10, 12, 13 and 14 are substantially similar in scope and spirit to claims 1, 2, 3, 5, 6 and 7, respectively.  Therefore, the rejections of claims 1, 2, 3, 5, 6 and 7 are applied accordingly.  Macadaan further discloses a computer-implemented system (fig. 10) comprising one or more processor-based devices (fig. 10:1003, 1005, 1010) for implementing the method disclosed in claims 1, 2, 3, 5, 6 and 7. 
Per claim 11, Macadaan discloses claim 10, further disclosing the one or more processor-based devices configured to: match automatically the information that is within the plurality of computer-implemented content objects, wherein the information comprises the images, wherein the images are elements of videos (¶62…”Text recommendations 118 include feed content related to the topics or personalities that may or may not be linked to images displayed in the recommendation image cloud 114. Selecting a text recommendation may provide various types of feed content, such as, but not limited to, articles, web pages, video clips, audio clips, images, and the like.”; ¶143…”search engine can provide content based on user’s long term/short term profiles including web pages, images, video, RSS articles, advertising”).
Per claim 15, Macadaan discloses a computer-implemented system (fig. 10, 11 and 15) comprising one or more processor-based devices (fig. 10:1003, 1005, 1010) configured to:
match automatically information that is within a plurality of computer-implemented content objects (figs. 10-11 and ¶98…personalizing content for a user by automatically matching between a user profile and content profiles, the content being content objects;  figs. 11-12 and ¶121-124…for each content object, a content profile consisting of a feature vector and an interest vector is generated (example representation shown in fig. 12); figs. 13-17 and ¶125-126 and 138-145…a user profile is generated based on user’s behavior/history in what content items user has viewed, the user profile generally comprising long feature vectors and/or short feature vector(s), where the ranking engine 1005 performs matching/personalization of user with the content objects based on measuring distance between user profile and content object profiles), wherein the match is performed by application of a
computer-implemented neural network (¶126…”The ranking engine may use the profiles for users to identify one or more content items that the user would likely be interested in reading. Various algorithms can be used by ranking engine 1005 such as…neural network techniques”); 
evaluate automatically the plurality of computer-implemented content objects (fig. 1:104…content objects are provided as a series of images 104, containing recommended content objects evaluated to be relevant for the user), wherein the evaluation is based upon user behavioral information (¶54…images 104 are content objects that are evaluated as relevant to the user based on user behavioral information, “The images 104 may also be selected based on past searches, past browsing history, past purchases, and the like, previously performed by the user”; ¶60,131…content objects evaluated for display are based on features/interests pertinent to user profile, where the features/interests of the user profile can be obtained by user behavior passively/automatically monitored and evaluated, ”Indirect or passive methods of identifying features/interests occur when the profile expresses interest (or disinterest) in other entities, such that the interests of the selected entity are added to the dynamic profile. Passive techniques include monitoring the behavior of a dynamic entity without requiring the dynamic entity to actively provide information to the profile updater, such as monitoring searches, clicks, articles accessed by a dynamic entity, etc. With passive, the user does not do anything to personalize and passive feedback is generally positive”);
generate automatically a plurality of computer-implemented topics (¶147…user’s profile, which can consist of both a long term and short term profile, can include a plurality of features, with each feature having a topic, hence having a plurality of topics, “a profile can include a number of features, with each feature being associated with a channel or topic”; ¶147…example topics automatically generated for a particular user are “Sports, Cars, Entertainment, News”) in accordance with the match of the information and the evaluation of the plurality of computer-implemented content objects (¶138-158…features/topics included in user’s profile (both long and short term profiles) are generated/updated/modified by user interaction with recommended content objects over time, the recommended content objects being matched to user by the ranking engine and evaluated as relevant based on historical user behavior information);
generate automatically affinities among a plurality of users of the computer-implemented system (figs. 16-17 and ¶…when system determines user has a new interest reflected in user’s short term profile features that is not included in the user’s long term profile features (fig. 16:1602), the system automatically generates affinities between the user and one or more third party users, such that the one or more third party users are identified as having profile features that substantially match the user’s short term profile features associated with the user’s new interest (fig. 16:1604)) and the computer-implemented topics (figs. 13-14:1402-1408…a level of importance is generated and assigned to each feature/topic, the level of importance being an affinity of the user to a particular topic, expressed as a weight percentage) in accordance with the match of the information and the evaluation of the plurality of computer-implemented content objects (figs. 13-14 and ¶138-158…features/topics included in users profile (both long and short term profiles) and their associated users affinities, are dynamically generated/updated/modified by users interactions with recommended content objects over time, the recommended content objects being matched to users by the ranking engine and evaluated as relevant based on historical users behavior information; figs 13-14…level of importance, e.g., affinities, are modified based on user interactions/behavior with content objects); and 
generate automatically a recommendation for delivery to a user (figs. 6A-6B and ¶82-86…profile image cloud 200 contains a series of images automatically delivered to user representative of recommended content objects based on user profile at a particular point in time, which can dynamically change/update based on changes in user profile), wherein the recommendation is based on the plurality of computer-implemented topics (¶82…”a profile image cloud visually represents information about the user in the form of images in a manner that a user or other third party can easily comprehend the images. Such user information that can be visually represented by an image cloud includes information about topics or categories…or any other interest that can be visually depicted”; ¶83…images in profile image cloud are interactive, user selecting images will bring up relevant content objects for user to peruse) and the affinities among the plurality of users of the computer-implemented system and the computer-implemented topics (fig. 16:1608 and fig. 17:1704-1706…content items from one or more third party profiles that have affinities with features/topics of a user’s new interest, is recommended to the user).
Per claim 16, Macadaan discloses claim 15, further disclosing the one or more processor-based devices configured to: match automatically the information that is within the plurality of computer-implemented content objects, wherein the information comprises text (¶62…”Recommendation page 106 may also include recommendations in the form of text recommendations”; ¶143…”search engine can provide content based on user’s long term/short term profiles including web pages, images, video, RSS articles, advertising”).
Per claim 17, Macadaan discloses claim 15, further disclosing the one or more processor-based devices configured to: match automatically the information that is within the plurality of computer-implemented content objects, wherein the information comprises images (¶62…”Text recommendations 118 include feed content related to the topics or personalities that may or may not be linked to images displayed in the recommendation image cloud 114. Selecting a text recommendation may provide various types of feed content, such as, but not limited to, articles, web pages, video clips, audio clips, images, and the like.”; ¶143…”search engine can provide content based on user’s long term/short term profiles including web pages, images, video, RSS articles, advertising”).
Per claim 18, Macadaan discloses claim 15, further disclosing the one or more processor-based devices configured to: match automatically the information that is within the plurality of computer-implemented content objects, wherein the information comprises content that is published by users of the computer-implemented system (¶119,161…content can be web pages, articles, blogs etc., published by users).
Per claim 19, Macadaan discloses claim 15, further disclosing the one or more processor-based devices configured to: generate automatically the affinities among the plurality of users of the computer-implemented system and the computer-implemented topics based upon automatic inferences of user preferences from the user behavioral information (fig. 15…users profiles are used to generate affinities to particular topics as well as affinities to between users having interest in the same topics, where the users profiles 1560 are based on user interests/preferences inferred from browsing behavior/history 1552-1558,1562).
Per claim 20, Macadaan discloses claim 15, further disclosing the one or more processor-based devices configured to: generate automatically the affinities among the plurality of users of the computer-implemented system and the computer-implemented topics based upon automatic inferences of expertise levels from the user behavioral information (¶160-161…when user has a new interest (inferred from user’s short term profile), that does not comport with user’s long term profile (system infers user has little to no expertise level in the new interest based on short term profile that does not have correspondence to long term profile), then content objects are evaluated from a third party user with high expertise level (inferred from third party user’s long term profile) for the new interest of the user, such that the content objects are matched and recommended to the user associated with the new interest).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125